            Case 1:18-cr-00318-WHP Document 58
                                            59 Filed 07/22/20
                                                     07/23/20 Page 1 of 1




                                                                          July 22, 2020

       BY ECF

       Hon. William H. Pauley III
       U.S. District Judge
       U.S. District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                       Re:   United States v. Jamel Johnson, 18 CR 318 (WHP)


       Dear Judge Pauley:

               The CJA Clerk’s Office has advised that CJA-appointed lawyers working on
       compassionate release motions for previously-represented clients are required to be
       reappointed by the Court in order to be compensated for this new litigation. Accordingly,
       I respectfully request that Your Honor re-appoint me as CJA counsel for Jamel Johnson,
       the defendant in the above-referenced case, nunc pro tunc to June 25, 2020 in connection
       with the preparation of an anticipated compassionate release petition on Mr. Johnson’s
       behalf.


                                                   Sincerely,

                                                   /s/ Michael Tremonte
Application granted.
                                                   Michael Tremonte
                                                   Previously-appointed CJA counsel
                                                   for Jamel Johnson




  July 23, 2020
